Citation Nr: 1106000	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-49 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk













INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2009 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

A left knee disability was not shown during active duty or until 
many years thereafter and has not been found to be related to 
such service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative 

evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issue adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in August 2008.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  This letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and effective 
date as the Court required in Dingess.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no 

reasonable possibility that further assistance would aid in 
substantiating such claim.  In particular, the record contains 
the Veteran's service treatment records, service personnel 
records, VA outpatient medical records, statements from the 
Veteran, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in May 2009.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

All appropriate due process concerns have been satisfied.  38 
C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claim.  He has declined to exercise her option of a personal 
hearing.  Thus, the Board will proceed to a decision.  

II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

With respect to the first Hickson element, the Veteran has been 
diagnosed with mild left chondromalacia and left medial meniscal 
derangement.  See the May 2009 VA examination report.  A current 
disability thus has been demonstrated.  

With respect to the second Hickson element, the Veteran stated 
that he injured his left knee while playing basketball at Camp 
Shelby in Mississippi in June 1986.  Specifically, the Veteran 
stated that he went up to block a shot and he lost his balance in 
the air and landed with all his weight on his left knee.  See 
Veteran statement from June 18, 1986.  Following an investigation 
of the accident, a July 1986 report found that the Veteran had 
dislocated his left patella and that the injury had occurred in 
the line of duty.  Accordingly, the second Hickson element has 
been demonstrated.  

With respect to the third Hickson element, the Veteran was 
provided with a VA examination in May 2009.  After reviewing the 
Veteran's claims folder and examining the Veteran, the VA 
examiner diagnosed the Veteran with left mild chondromalacia and 
left medial meniscal derangement of the knee.  While the examiner 
acknowledged the Veteran's in-service knee injury, the examiner 
determined that the Veteran's onset of chondromalacia "is 
extremely common" and would not be related to the Veteran's 1986 
patella injury.  The examiner also noted that the medial meniscal 
derangement is not directly linked to the "acute self-limiting 
injury in 1986."  The examiner explained that his opinion was 
based upon the Veteran's service medical records and that there 
was no evidence that the Veteran had made any pertinent 
complaints or sought any continuing relevant treatment after his 
injury had healed.  It was explained that in August 1986 the 
Veteran noted that his left knee had improved and that he was put 
on light duty for only a short term.  

In addition, the Board notes that the May 2009 VA examiner's 
opinion is consistent with the evidence of record.  Specifically, 
at a March 1991 examination, the examiner found that the Veteran 
was in good health.  No knee disability was noted at that time.  
Furthermore, an August 1986 examination taken after the Veteran's 
June 1986 basketball accident indicated that his symptoms had 
improved and that he had stated that he "feels good."  See 
medical treatment notes from August 1986 examination.

To the extent that the Veteran contends that a medical 
relationship exists between his disabilities and his military 
service, such statements offered in support of his claim does not 
constitute competent evidence and cannot be accepted by the 
Board, because the record does not indicate the claimant has the 
necessary medical education or experience to provide a competent 
and credible opinion on a complex matter such as the etiology of 
his diseases.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, the first competent evidence of a knee disability comes 
from the May 2009 VA examination, more than 15 years after the 
Veteran has separated from service.  As noted above, the VA 
examiner determined that the Veteran's injury from his basketball 
accident in 1986 is not related to his current disability.  The 
VA examiner stated in his opinion that "the Veteran did not show 
any evidence of continuity of complaint or of continuation of 
need for treatment."  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  See also Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service has therefore not been demonstrated.  As a result 
the third Hickson element has not been met.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a left 
knee disability, as Hickson element (3) has not been met.  The 
benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for a left knee disability is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


